                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

GARY E. DOUGHTEN,

             Petitioner,

v.                                                      Case No. 3:12-cv-288-J-32JRK

SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS, et al.,

            Respondents.
_______________________________

                                       ORDER

I.    Status

      Petitioner, Gary E. Doughten, an inmate of the Florida penal system, initiated

this case by filing a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

by a Person in State Custody. See Doc. 1 (Petition). Petitioner challenges a state court

(Clay County, Florida) judgment of conviction for sexual battery of a person less than

twelve years of age (count one); lewd or lascivious battery of a person twelve years of

age or older, but less than sixteen years of age (count two); lewd or lascivious

molestation of a person less than twelve years of age (count three); and lewd or

lascivious molestation of a person twelve years of age or older, but less than sixteen

years of age (count four). Doc. 1 at 1. Respondents filed a Response on December 16,

2014. See Doc. 23 (Resp.).1 Petitioner declined to file a reply to the Response. See Doc.



      1
       Attached to the Response are several exhibits. The Court cites to the exhibits
as “Resp. Ex.”
28. On March 1, 2018, Petitioner filed a Supplement to his Petition raising two

additional claims. See Doc. 38 (Supplemental Petition). Respondents filed a motion to

dismiss Petitioner’s Supplemental Petition2 (Doc. 40; Supp. Resp.), and Petitioner filed

a reply (Doc. 44). This case is ripe for review.

II.   Governing Legal Principals

      A. Standard Under AEDPA

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs a

state prisoner’s federal habeas corpus petition. See Ledford v. Warden, Ga. Diagnostic

& Classification Prison, 818 F.3d 600, 642 (11th Cir. 2016), cert. denied, 137 S. Ct.

1432 (2017). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

as a guard against extreme malfunctions in the state criminal justice systems, and not

as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

      The first task of the federal habeas court is to identify the last state court

decision, if any, that adjudicated the petitioner’s claims on the merits. See Marshall v.

Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The state court need

not issue an opinion explaining its rationale in order for the state court’s decision to

qualify as an adjudication on the merits. See Harrington v. Richter, 562 U.S. 86, 100

(2011). Where the state court’s adjudication on the merits is unaccompanied by an

explanation,

               the federal court should “look through” the unexplained
               decision to the last related state-court decision that does

      2 Attached to the Supplemental Response are several exhibits. The Court cites
to the exhibits as “Supp. Resp. Ex.”
                                        2
              provide a relevant rationale. It should then presume that
              the unexplained decision adopted the same reasoning. But
              the State may rebut the presumption by showing that the
              unexplained affirmance relied or most likely did rely on
              different grounds than the lower state court’s decision, such
              as alternative grounds for affirmance that were briefed or
              argued to the state supreme court or obvious in the record
              it reviewed.

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

      When a state court has adjudicated a petitioner’s claims on the merits, a federal

court cannot grant habeas relief unless the state court’s adjudication of the claim was

“contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or “was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceeding,” 28 U.S.C. § 2254(d)(1), (2). A state court’s factual findings are

“presumed to be correct” unless rebutted “by clear and convincing evidence.” Id. §

2254(e)(1).

              AEDPA “imposes a highly deferential standard for
              evaluating state court rulings” and “demands that state-
              court decisions be given the benefit of the doubt.” Renico v.
              Lett, 559 U.S. 766, 773 (2010) (internal quotation marks
              omitted). “A state court’s determination that a claim lacks
              merit precludes federal habeas relief so long as fairminded
              jurists could disagree on the correctness of the state court’s
              decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
              (internal quotation marks omitted). “It bears repeating that
              even a strong case for relief does not mean the state court’s
              contrary conclusion was unreasonable.” Id. [at 102] (citing
              Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). The Supreme
              Court has repeatedly instructed lower federal courts that an
              unreasonable application of law requires more than mere
              error or even clear error. See, e.g., Mitchell v. Esparza, 540
              U.S. 12, 18 (2003); Lockyer, 538 U.S. at 75 (“The gloss of
                                            3
             clear error fails to give proper deference to state courts by
             conflating error (even clear error) with unreasonableness.”);
             Williams v. Taylor, 529 U.S. 362, 410 (2000) (“[A]n
             unreasonable application of federal law is different from an
             incorrect application of federal law.”).

Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal citations

modified).

      B. Exhaustion and Procedural Default

      There are prerequisites to federal habeas review. Before bringing a § 2254

habeas action in federal court, a petitioner must exhaust all state court remedies that

are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A). To

exhaust state remedies, the petitioner must “fairly present[]” every issue raised in his

federal petition to the state’s highest court, either on direct appeal or on collateral

review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis omitted). Thus, to

properly exhaust a claim, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also Pope v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel

applies to the state collateral review process as well as the direct appeal process.”).

      In addressing exhaustion, the United States Supreme Court explained:

             Before seeking a federal writ of habeas corpus, a state
             prisoner must exhaust available state remedies, 28 U.S.C. §
             2254(b)(1), thereby giving the State the “‘“opportunity to
             pass upon and correct” alleged violations of its prisoners’
             federal rights.’” Duncan v. Henry, 513 U.S. 364, 365, 115 S.
             Ct. 887, 130 L.Ed.2d 865 (1995) (per curiam) (quoting Picard
             v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438
                                            4
               (1971)). To provide the State with the necessary
               “opportunity,” the prisoner must “fairly present” his claim
               in each appropriate state court (including a state supreme
               court with powers of discretionary review), thereby alerting
               that court to the federal nature of the claim. Duncan, supra,
               at 365-366, 115 S. Ct. 887; O’Sullivan v. Boerckel, 526 U.S.
               838, 845, 119 S. Ct. 1728, 144 L.Ed.2d 1 (1999).

Baldwin v. Reese, 541 U.S. 27, 29 (2004).

      A state prisoner’s failure to properly exhaust available state remedies results

in a procedural default which raises a potential bar to federal habeas review. The

United States Supreme Court has explained the doctrine of procedural default as

follows:

               Federal habeas courts reviewing the constitutionality of a
               state prisoner’s conviction and sentence are guided by rules
               designed to ensure that state-court judgments are accorded
               the finality and respect necessary to preserve the integrity
               of legal proceedings within our system of federalism. These
               rules include the doctrine of procedural default, under
               which a federal court will not review the merits of claims,
               including constitutional claims, that a state court declined
               to hear because the prisoner failed to abide by a state
               procedural rule. See, e.g., Coleman,[3] supra, at 747–748,
               111 S. Ct. 2546; Sykes,[4] supra, at 84–85, 97 S. Ct. 2497. A
               state court’s invocation of a procedural rule to deny a
               prisoner’s claims precludes federal review of the claims if,
               among other requisites, the state procedural rule is a
               nonfederal ground adequate to support the judgment and
               the rule is firmly established and consistently followed. See,
               e.g., Walker v. Martin, 562 U.S. --, --, 131 S. Ct. 1120, 1127–
               1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S. --, -
               -, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The
               doctrine barring procedurally defaulted claims from being
               heard is not without exceptions. A prisoner may obtain

      3    Coleman v. Thompson, 501 U.S. 722 (1991).

      4    Wainwright v. Sykes, 433 U.S. 72 (1977).
                                            5
               federal review of a defaulted claim by showing cause for the
               default and prejudice from a violation of federal law. See
               Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be excused

under certain circumstances. Notwithstanding that a claim has been procedurally

defaulted, a federal court may still consider the claim if a state habeas petitioner can

show either (1) cause for and actual prejudice from the default; or (2) a fundamental

miscarriage of justice. Ward v. Hall, 592 F.3d 1144, 1157 (11th Cir. 2010). In order for

a petitioner to establish cause and prejudice,

               the procedural default “must result from some objective
               factor external to the defense that prevented [him] from
               raising the claim and which cannot be fairly attributable to
               his own conduct.” McCoy v. Newsome, 953 F.2d 1252, 1258
               (11th Cir. 1992) (quoting Carrier, 477 U.S. at 488, 106 S. Ct.
               2639).[5] Under the prejudice prong, [a petitioner] must
               show that “the errors at trial actually and substantially
               disadvantaged his defense so that he was denied
               fundamental fairness.” Id. at 1261 (quoting Carrier, 477
               U.S. at 494, 106 S. Ct. 2639).

Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

      In the absence of a showing of cause and prejudice, a petitioner may receive

consideration on the merits of a procedurally defaulted claim if the petitioner can

establish that a fundamental miscarriage of justice, the continued incarceration of one

who is actually innocent, otherwise would result. The Eleventh Circuit has explained:

               [I]f a petitioner cannot show cause and prejudice, there
               remains yet another avenue for him to receive consideration
               on the merits of his procedurally defaulted claim. “[I]n an
               extraordinary case, where a constitutional violation has

      5   Murray v. Carrier, 477 U.S. 478 (1986).
                                            6
             probably resulted in the conviction of one who is actually
             innocent, a federal habeas court may grant the writ even in
             the absence of a showing of cause for the procedural
             default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
             exception is exceedingly narrow in scope,” however, and
             requires proof of actual innocence, not just legal innocence.
             Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it is more

likely than not that no reasonable juror would have convicted him’ of the underlying

offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001) (quoting Schlup v.

Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be credible,’ a claim of actual

innocence must be based on reliable evidence not presented at trial.” Calderon v.

Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup, 513 U.S. at 324). With the rarity

of such evidence, in most cases, allegations of actual innocence are ultimately

summarily rejected. Schlup, 513 U.S. at 324.

      C. Ineffective Assistance of Counsel

      “The Sixth Amendment guarantees criminal defendants effective assistance of

counsel. That right is denied when a defense counsel’s performance falls below an

objective standard of reasonableness and thereby prejudices the defense.” Yarborough

v. Gentry, 540 U.S. 1, 5 (2003) (per curiam) (citing Wiggins v. Smith, 539 U.S. 510,

521 (2003), and Strickland v. Washington, 466 U.S. 668, 687 (1984)). To establish

ineffective assistance, a person must show that: (1) counsel’s performance was outside

the wide range of reasonable, professional assistance; and (2) counsel’s deficient

performance prejudiced the challenger in that there is a reasonable probability that


                                          7
the outcome of the proceeding would have been different absent counsel’s deficient

performance. Strickland, 466 U.S. at 687.

      Notably, there is no “iron-clad rule requiring a court to tackle one prong of the

Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010).

Since both prongs of the two-part Strickland test must be satisfied to show a Sixth

Amendment violation, “a court need not address the performance prong if the

petitioner cannot meet the prejudice prong, and vice-versa.” Id. (citing Holladay v.

Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in Strickland: “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice, which

we expect will often be so, that course should be followed.” 466 U.S. at 697.

      “The question is not whether a federal court believes the state court’s

determination under the Strickland standard was incorrect but whether that

determination was unreasonable - a substantially higher threshold.” Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is “any

reasonable argument that counsel satisfied Strickland’s deferential standard,” then a

federal court may not disturb a state-court decision denying the claim. Richter, 562

U.S. at 105. As such, “[s]urmounting Strickland’s high bar is never an easy task.”

Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Reviewing courts apply a ‘strong

presumption’ that counsel’s representation was ‘within the wide range of reasonable

professional assistance.’” Daniel v. Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262

(11th Cir. 2016) (quoting Strickland, 466 U.S. at 689). “When this presumption is

combined with § 2254(d), the result is double deference to the state court ruling on
                                            8
counsel’s performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y,

Dep’t of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

III.   Analysis

       A. The Petition

       Ground One

       Petitioner alleges that the trial court erred when it allowed, over trial counsel’s

objection, the victim to testify regarding Petitioner’s release from jail on an unrelated

crime. Doc. 1 at 6. Specifically, Petitioner challenges the trial court’s evidentiary

ruling that allowed the victim to testify that he came forward with accusations of

sexual abuse only after he learned that Petitioner was being released from jail on an

“unrelated incident.” Id. According to Petitioner, this reference to Petitioner’s

incarceration for an unrelated crime was unduly prejudicial. Id. at 7.

       Petitioner, with the help of appellate counsel, raised this issue as his sole claim

on direct appeal. Resp. Ex. F. The state filed an answer brief arguing that the trial

court did not abuse its discretion in allowing this testimony. Resp. Ex. G. Finding no

merit in Petitioner’s claim, the First District Court of Appeals per curiam affirmed

Petitioner’s judgment and convictions without a written opinion. Resp. Ex. I.

       Initially, to the extent Petitioner urges that the state court erred under Florida

law when it allowed the state to present this evidence, this assertion is not cognizable

on federal habeas review. “As a general rule, a federal court in a habeas corpus case

will not review the trial court’s actions concerning the admissibility of evidence,”
                                            9
because the state court “has wide discretion in determining whether to admit evidence

at trial[.]” Alderman v. Zant, 22 F.3d 1541, 1555 (11th Cir. 1994); see also Baxter v.

Thomas, 45 F.3d 1501, 1509 (11th Cir. 1985) (federal habeas corpus is not the proper

vehicle to correct evidentiary rulings); Boykins v. Wainwright, 737 F.2d 1539, 1543

(11th Cir. 1984) (federal courts are not empowered to correct erroneous evidentiary

rulings in state court except where rulings deny petitioner fundamental constitutional

protections). Thus, Petitioner’s allegations that the trial court violated state law are

not proper for the Court’s consideration.

      To the extent that Petitioner’s claim can be liberally construed as a cognizable

federal habeas claim, a review of the state’s answer brief on direct appeal (Resp. Ex.

G) implies that the appellate court affirmed Petitioner’s convictions and sentences on

the merits. If the appellate court addressed the merits, Petitioner is not entitled to

relief because the state court’s adjudication of this claim is entitled to deference under

AEDPA. After a review of the record and the applicable law, the Court concludes that

the state court’s adjudication of the claim was not contrary to clearly established

federal law, did not involve an unreasonable application of clearly established federal

law, and was not based on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings.

      Nevertheless, assuming arguendo that the state court’s adjudication is not

entitled to deference, it is still without merit because the state court’s evidentiary

ruling did not “‘so infuse[] the trial with unfairness as to deny due process of law.’”

Smith v. Jarriel, 429 F. App’x 936, 937 (11th Cir. 2011) (quoting Felker v. Turpin, 83
                                            10
F.3d 1303, 1311-12 (11th Cir. 1996)). The following record evidence is of import here.

It is uncontested that in August 2003, Petitioner was arrested in Georgia and taken

into custody pursuant to a Florida arrest warrant regarding a case in which Petitioner

was alleged to have sexually abused his son.6 Resp. Ex. B at 146-48. When the arrest

warrant was executed, the police found Petitioner in the same bed as the victim. Id.

At the time of the 2003 arrest, the police questioned the victim; however, at that time,

the victim denied that Petitioner sexually abused him. Id. at 149. The victim did not

disclose the abuse until October 2005, when he heard that Petitioner was going to be

released from jail following the resolution of his 2003 arrest. Id. at 149.

      Before trial, Petitioner requested that the victim be precluded from testifying

that Petitioner’s release from jail prompted the victim to come forward, and instead

requested that the victim simply say that he came forward because he thought

Petitioner was going to move into the house next door to the victim. Id. at 149-55. The

state disagreed with Petitioner’s request. Id. at 151. Specifically, the state explained,

                    [T]he crux of the defense in this case . . . is attacking
             the victim, saying he’s making it up because he’s being
             pressured by people who don’t want the defendant to come
             back in the neighborhood and given that, not allowing the
             state to say the truth of the matter, which is that the
             defendant was being released from jail and the victim was
             fearful and only saying that the defendant was moving back
             into the neighborhood kind of plays into that defense
             without giving the state an opportunity to go the other way.




      6Petitioner’s son testified as a Williams rule witness during Petitioner’s trial.
Resp. Ex. B at 146. The Williams rule witnesses are discussed in Ground Three below.
                                          11
Resp. Ex. B at 153-54. Petitioner acknowledged that his defense strategy was to attack

the victim’s credibility. Id. at 154. Considering this explanation, the trial court ruled

that testimony regarding the victim’s motivation to report the abuse, i.e., Petitioner’s

release from jail, was relevant and admissible. Id. at 154-55.

      During trial, the victim testified that in early 2001, when the victim was ten

years old, Petitioner moved in to the house next door. Resp. Ex. C at 250-53. The victim

stated that Petitioner became a “grand-father figure” to him, and he would often spend

the night with Petitioner and travel with Petitioner. Id. According to the victim, about

six months after Petitioner moved next door, the victim woke up one night to find

Petitioner laying on top of him and touching his genitals. Id. at 257-58. The victim

testified that over the next few years, this abuse progressed to oral sex and anal sex.

Id. at 259. When the victim tried to tell Petitioner to stop, Petitioner would threaten

to hurt the victim’s family or would threaten to tell the victim’s friends that the victim

was homosexual. Id. at 265.

      The victim testified that when the police arrested Petitioner in Georgia in

August 2003, he initially did not tell police that Petitioner abused him. Id. at 264.

According to the victim, he kept the abuse a secret because he was embarrassed and

believed that Petitioner’s arrest and incarceration meant that the abuse was “finally

over.” Id. The victim explained that once he learned that Petitioner was getting out of

jail, he became scared that Petitioner would move back to the neighborhood and begin

abusing him again. Id. at 266-67. The victim testified that Petitioner’s release from

jail prompted him to come forward. Id. On cross examination, trial counsel attacked
                                           12
the victim’s credibility by eliciting testimony that prior to the victim’s 2005 report of

sexual abuse, numerous people asked the victim if Petitioner ever sexually abused

him, and the victim maintained for years that he was no sexually abused. Id. at 280-

86. Considering the record as a whole and because Petitioner made the victim’s

credibility a primary issue at trial, the Court finds that the victim’s testimony

regarding Petitioner’s release from jail was relevant to explain why the victim waited

so long to report the abuse and was not unduly prejudicial. This Ground is denied.

      Ground Two

      Ground Two is divided into ten sub-claims. The Court address each claim in

turn below.

      i.      Claim One

      Petitioner alleges that trial counsel was ineffective for failing to pursue a motion

for a statement of particulars to narrow the time frames of the alleged offenses, and

thus, allow Petitioner to present a viable defense to the charges. Doc. 1 at 8-9.

      Petitioner raised this claim in his motion for postconviction relief filed in state

court pursuant to Florida Rule of Criminal Procedure 3.850. Resp. Ex. K at 8. The trial

court summarily denied the claim, finding in pertinent part:

                     Without even reaching the issue of whether trial
              counsel was deficient, the court finds Defendant cannot
              demonstrate any prejudice as a result thereof. A court may
              decline to reach the performance prong of the standard if it
              is convinced that the prejudice prong cannot be satisfied.
              Strickland, supra at 697; Hollady v. Haley, 209 F.3d 1243,
              1248 (11th Cir. 2000) (“Because both parts of the test must
              be satisfied in order to show a violation of the Sixth
              Amendment, the court need not address the performance
                                           13
prong if the defendant cannot meet the prejudice prong.”)
Even if a statement of particulars had been requested by
trial counsel, Defendant cannot demonstrate a reasonable
probability that this Court would have found the State
failed to meet its obligation of providing a specific enough
time period within the Information. The Florida Supreme
Court has recognized that child sexual abuse cases pose
unique problems for prosecution. See Dell’Orfano v. State,
616 So. 2d 33, 35 (Fla. 1993). As a result, the prosecutor is
granted discretion in the charging pattern in child sexual
abuse cases and may charge a defendant in a manner not
permitted in other types of criminal cases, including
expanding the time periods for the commission of offenses
and grouping types of offenses together. In State v.
Generazio, 691 So. 2d 609 (Fla. 4th DCA 1997), the Fourth
DCA held that the prosecutor did not abuse his discretion in
charging one count for each type of sexual act, where the
victim had been continually abused over an eight-month
period and could not remember specific dates or narrow the
time period.

        In the instant case, there was sufficient evidence
from the child victim that he was subjected to ongoing
sexual abuse over a two year period. The child victim could
not remember specific times or dates of the acts, but
testified that the abuse started six months after Defendant
moved in next door (when the victim was under the age of
twelve) and continued until Defendant moved out (when the
victim was over the age of twelve). Based on the facts of the
case, including the victim’s age and the extent of the alleged
abuse, there is not a reasonable probability that this Court
would have required the State to narrow the time frame in
the Information. See, e.g., Whittingham v. State, 974 So. 2d
616 (Fla. 4th DCA 2008) (holding that the State’s
submission to the jury of several counts which included
multiple, distinct acts of sexual abuse against a child did not
constitute fundamental error and recognizing that, in a
sexual abuse case, the State may charge a defendant in a
manner not permitted in other types of criminal cases,
including the expansion of time periods of the offenses and
the grouping together of types of offenses). As a result, the
Court finds Defendant cannot demonstrate any prejudice

                              14
               resulted from counsel’s alleged deficiency. Accordingly,
               Defendant’s first ground for relief is denied.

Resp. Ex. K at 83-85 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,7

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. After a review of the record and the

applicable law, the Court concludes that the state court’s adjudication of the claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Even assuming that the state court’s adjudication is not entitled to deference,

this claim is still without merit. There is no indication that a statement of particulars

would have made a difference in the preparation of Petitioner’s defense or affected the

trial’s outcome. Indeed, the victim’s trial testimony was not any more specific as to the

dates of the sexual abuse. The victim testified that Petitioner sexually abused him on

more than one occasion between February 24, 2001, and February of 2003. Resp. Ex.

C at 261. Petitioner could not remember the specific dates that the abuse occurred,

but he testified that it occurred both before he turned twelve years of age and after he


      7 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        15
turned twelve years of age. Id. Considering this evidence, the Court finds that

Petitioner has failed to demonstrate prejudice from trial counsel’s alleged failure and

is not entitled to relief on this claim.

       ii.    Claim Two

       Petitioner argues that trial counsel was ineffective for failing to object to the

victim’s trial testimony regarding uncharged acts that Petitioner allegedly committed

against the victim. Doc. 1 at 10. Petitioner asserts that the state only charged him

with four specific offenses and declined to charge them as an “ongoing act.” Id. Thus,

according to Petitioner, the victim’s testimony concerning acts that were not the four

specifically charged offenses constituted impermissible collateral act evidence, and the

state failed to file a notice of intent to present such evidence. Id.

       Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 12. The

trial court denied the claim, finding in pertinent part:

                     Having reviewed the record, the Court finds
              Defendant’s claim is without merit. As a practical matter,
              the Court finds it unlikely that Defendant, or any
              reasonable person, would believe that the State was
              alleging Defendant committed one sex act for each of the
              four counts in the Information. Rather, each count
              encompasses multiple acts over a certain period of time
              charged as one representative offense. In State v.
              Dell’Orango, 651 So. 2d 1213 (Fla. 4th DCA 1995), the
              Fourth DCA noted that the courts of our sister states have
              recognized that child molestation is, by its very nature, a
              continuous course of criminality rather than a series of
              successive crimes. Therefore, they have allowed the matter
              of how to charge these sensitive and difficult-to-define acts
              of sexual abuse to rest in the discretion of the prosecutors.


                                            16
                    In the instant case, the evidence presented at trial
             showed that the victim could identify several different types
             of sexual abuse that continuously occurred over a two year
             period, during which time the child turned twelve years of
             age. The victim testified as to when the acts first began and
             when they stopped. In addition, the victim testified that the
             acts occurred both before and after his twelfth birthday. As
             a result, Defendant was charged with one count for each
             type of ongoing offense of sexual abuse that occurred before
             the minor victim turned twelve years of age, and one count
             for each type of sexual abuse that occurred after the victim
             turned twelve years of age. See [ ] Generazio, 691 So 2d [at
             611] (noting that in cases involving ongoing child abuse,
             where the victim is too young at the time of the alleged
             abuse to testify to the specific dates the abusive acts
             occurred, it is not improper for the information to allege that
             the abuse occurred on one or more occasions within a
             specific time period). The Court finds the Information
             properly charged Defendant under Florida law.
             Consequently, any testimony or statements concerning the
             various acts committed on the child victim within these
             time-frames was not improper collateral act evidence.
             “[C]ounsel is not ineffective for failing to make a futile
             objection.” Willacy v. State, 967 So. 2d 131, 140 (Fla. 2007)
             (citing Maxwell v. Wainwright, 490 So. 2d 927, 932 (Fla.
             1986)). Having failed to establish the first prong under
             Strickland, Defendant’s second ground for relief is denied.

Resp. Ex. K at 85-86 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the merits,8

the Court will address the claim in accordance with the deferential standard for

federal court review of state court adjudications. After a review of the record and the



      8 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        17
applicable law, the Court concludes that the state court’s adjudication of the claim was

not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Further, even if the state court’s adjudication is not entitled to deference, the

Court finds that this claim is still without merit. “[E]vidence of uncharged crimes

which are inseparable from the crime charged, or evidence which is inextricably

intertwined with the crime charged, is not Williams9 rule [or collateral crime]

evidence. See Griffin v. State, 639 So. 2d 966, 968 (Fla. 1994). “Evidence is inextricably

intertwined if the evidence is necessary to (1) ‘adequately describe the deed’; (2)

provide an intelligent account of the crime(s) charged; (3) establish the entire context

out of which the charged crime(s) arose; or (4) adequately describe the events leading

up to the charged crime(s).” Dorsett v. State, 944 So. 2d 1207, 1213 (Fla. 3d DCA 2006).

(citation omitted). Here, Petitioner challenges the victim’s ability to testify that

Petitioner sexually abused him ten to twenty times between February 2001 and

February 2003, when the state only charged Petitioner with four offenses. However,

all of the illegal acts to which the victim testified were inextricably intertwined with

the charged offenses and were necessary to adequately describe how Petitioner’s abuse

of the victim progressed and the manner in which Petitioner fostered a relationship



      9   Williams v. State, 110 So. 2d 654, 662 (Fla. 1959).
                                            18
with the victim. As such, trial counsel was not deficient for failing to challenge this

testimony. This claim is denied.

      iii.    Claim Three

      Petitioner alleges that trial counsel was ineffective for failing to request jury

instructions on the crime of criminal attempt for counts one and two. Doc. 1 at 11.

Petitioner asserts that failure to include instructions on attempt prevented the jury

from exercising its inherent pardon power. Id.

      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 25-7. The

trial court denied the claim, finding that

                    “[U]nder Strickland, a defendant cannot, as a matter
             of law, demonstrate prejudice by relying on the possibility of
             a jury pardon, which by definition assumes that the jury
             would have disregarded the law, the trial court’s instructions,
             and the evidence presented.” Sanders v. State, 946 So. 2d 953,
             956 (Fla. 2006). “Therefore, a claim alleging ineffective
             assistance of counsel for failure to request an instruction on
             a lesser-included offense may be summarily denied.” Id. at
             960. Accordingly, Defendant’s sixth claim for relief is denied.

Resp. Ex. K at 90. The First DCA per curiam affirmed the trial court’s denial without

issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,10 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and



      10 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        19
the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Nevertheless, even assuming that the state court’s adjudication is not entitled

to deference, Petitioner is still not entitled to the relief he seeks. Florida Rule of

Criminal Procedure 3.510 provides in relevant part: “The judge shall not instruct the

jury [on attempt] if there is no evidence to support the attempt and the only evidence

proves a completed offense. . . .” In Wilson v. State, 635 So. 2d 16 (Fla.1994), the

Florida Supreme Court ruled that when the victim testifies to the completed offense

of capital sexual battery and the defendant denies the charge, he is not entitled to an

attempt instruction pursuant to Rule 3.510. Here, the victim testified that Petitioner

committed the completed offenses, in that oral penetration occurred. Resp. Ex. C at

258-60; see, e.g., Roughton v. State, 185 So. 3d 1207, 1210 (Fla. 2016) (“Establishing

capital sexual battery . . . requires proof of either penetration or oral, anal, or vaginal

union with the sexual organ of another”). Petitioner was not entitled to jury

instructions on attempt under state law because the evidence showed the completed

offenses. Thus, there can be no prejudice as a matter of law from counsel’s failure to

request an instruction that Petitioner was not entitled to have. This claim is denied.




                                            20
      iv.      Claim Four

      Petitioner contends that the trial court committed fundamental error by

instructing the jury that it could find Petitioner guilty of count one and count two if

the jury found that Petitioner committed “anal union,” “anal penetration,” or “oral

penetration.” Doc. 1 at 12. According to Petitioner, there was no evidence of “anal

penetration,” thus, any instruction regarding such conduct “compromised the jury’s

ability to render a unanimous verdict,” and “shifted the burden of proof for reasons

other than what the state had proven beyond a reasonable doubt.” Id.

      Respondents assert that this claim is unexhausted because Petitioner failed to

present it to the state court during his direct appeal. Resp. at 14. The Court agrees.

Upon review of the record, the Court finds that Petitioner failed to present this claim

in state court. As such, this claim is unexhausted and procedurally defaulted.

Petitioner has failed to show either cause and prejudice from the default, or that a

fundamental miscarriage of justice will result if the claim is not addressed on the

merits. Therefore, he is not entitled to federal review of this claim.

      v.       Claim Five

      Petitioner alleges that trial counsel was ineffective for failing to object to the

state’s Brady11 violation. Doc. 1 at 12-13. According to Petitioner, the state withheld

evidence that a doctor conducted a physical examination of the victim. Id. Petitioner

contends that he learned of the evidence during the victim’s trial testimony and avers



      11   Brady v. Maryland, 373 U.S. 83 (1963).
                                           21
that counsel should have objected and requested a hearing to obtain this exculpatory

evidence. Id.

      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 27-30. The

trial court denied the allegation, finding in relevant part:

                       As an initial matter, Defendant acknowledges that
                the forensic interviewer, Mrs. Palmer, testified that
                contrary to the minor victim’s statements, she had not
                referred the child victim to a doctor. As a result, the Court
                does not find that Defendant has established that any
                testimony was suppressed by the State. Furthermore, the
                mere possibility that undisclosed items or information may
                have been helpful to the defense in its own investigation
                does not establish the materiality of the information.
                Wright [v. State], 857 So. 2d [861, 870 (Fla. 2003)].

                      ...

                       Defendant acknowledges in his Motion that “physical
                examinations do not always reveal conclusive signs of
                sexual abuse, and that a lack of conclusive physical evidence
                does not necessarily mean that no abuse happened.”
                Therefore, the Court finds there is not a reasonable
                probability that, but for counsel’s alleged deficiency, the
                result of the proceeding would have been different.

Resp. Ex. K at 90-91 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,12 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and


      12 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        22
the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Even assuming arguendo that the state court’s adjudication is not entitled to

deference, the claim is still without merit. The victim testified that because he was

found in bed with Petitioner when Petitioner was arrested in Georgia on an unrelated

allegation of sexual abuse, he met with Child Protection Team member Aislinn Palmer

in 2003. Resp. Ex. C at 281. He explained that during this 2003 interview, he told Ms.

Palmer that Petitioner did not sexually abuse him. Id. He also testified that Ms.

Palmer referred him to a doctor and a doctor conducted a physical exam. Id. at 282.

The victim testified that during the exam, he also told the doctor that he was not

abused. Id. Considering this testimony, the Court finds that even if the victim had

seen a doctor, any information about the exam would not be exculpatory because the

victim admitted that he withheld information about Petitioner’s abuse from the doctor.

Therefore, this claim is denied.

      vi.      Claim Six

      Petitioner argues that trial counsel was ineffective for failing to request a

separate hearing on Petitioner’s motion to dismiss based on the state’s discovery

violation. Doc. 1 at 13-14.


                                          23
      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 46-51. The

trial court denied the claim, finding in pertinent part:

                      Defendant assert[s] that the state failed to produce a
               videotaped interview of the minor victim taken four years
               earlier during an unrelated investigation of allegations of
               abuse committed by Defendant. Defendant appears to
               assert that counsel rendered ineffective performance by
               failing to request a Richardson[13] inquiry after this Court
               denied Defendant’s [motion to dismiss based on the state’s
               discovery violation].

                     ...

                      In the instant case, counsel was not ineffective for
               failing to specifically request a Richardson hearing. As
               Defendant acknowledges in his Motion, defense counsel
               filed a Motion to Dismiss arguing that the State had
               committed a discovery violation that resulted in prejudice to
               the Defendant. At a hearing on April 4, 2007, this Court
               considered Defendant’s claims and determined that
               Defendant suffered no prejudice due to the fact that the
               interviewer, Aislinn Palmer, would testify at trial as to the
               minor victim’s inconsistent statements given four years
               earlier. In light of the Court’s denial of the Defendant’s
               Motion to Dismiss, Defendant has failed to establish that
               had counsel requested a separate Richardson hearing, the
               Court would have found that a discovery violation occurred
               that resulted in prejudice to Defendant. Accordingly,
               Defendant has failed to establish the second prong under
               Strickland and this twelfth ground for relief is denied.

Resp. Ex. K at 94-95 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.




      13   Richardson v. State, 246 So. 2d 771 (Fla. 1971).

                                            24
      To the extent that the First DCA affirmed the trial court’s denial on the

merits,14 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings. After Petitioner’s arrest in 2003, the victim met with Ms. Palmer and

the conversation was videotaped. Resp. Ex. L at 226-27. In the interview, the victim

denied that Petitioner abused him. Id. Before the victim came forward about

Petitioner’s abuse, the subject tape was destroyed. Id. However, through Ms. Palmer’s

trial testimony, the content of the videotape and the victim’s initial denial of abuse

were presented to the jury. Resp. Ex. C at 372-84. As such, Petitioner cannot

demonstrate prejudice. This claim is denied.

      vii.   Claim Seven

      Petitioner asserts that trial counsel was ineffective for failing to sufficiently

impeach the victim with all his prior inconsistent statements. Doc. 1 at 14-15.

      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 42-6. The

trial court denied the claim, finding in relevant part:



      14 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        25
                    In his eleventh claim for relief, Defendant alleges
             counsel rendered ineffective assistance by failing to
             adequately impeach the child victim’s alleged inconsistent
             and conflicting testimony. Defendant specifies several
             alleged inconsistencies and claims that, but for counsel’s
             deficient performance, the outcome of the trial would have
             been different. As an initial matter, Defendant
             acknowledges that counsel did make a “half-attempt to
             impeach” the child victim’s testimony, but argues he only
             established some of the inconsistent statements. On a claim
             of ineffective assistance of counsel, the standard is
             “reasonably effective, not perfect or error-free counsel.”
             Coleman v. State, 718 So. 2d 827, 829 (Fla. 4th DCA 1998)
             (citing Jennings v. State, 583 So. 2d 316, 321 (Fla. 1991) and
             Waterhouse v. State, 522 So. 2d 341 (Fla. 1988)). In
             evaluating whether counsel’s performance falls outside the
             range of reasonably professional assistance, courts are
             required to “(a) make every effort to eliminate the distorting
             effects of hindsight by evaluating the performance from
             counsel’s perspective at the time, and (b) indulge a strong
             presumption that counsel has rendered adequate assistance
             and made all significant decisions in the exercise of
             reasonable professional judgment with the burden on the
             claimant to show otherwise.” Id. at 829-830. Having
             reviewed the trial transcript, the Court concludes that
             counsel’s performance in questioning the child victim was
             within the range of reasonable professional assistance.
             Accordingly, Defendant’s eleventh ground for relief is
             denied.

Resp. Ex. K at 93-94 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,15 the Court will address the claim in accordance with the deferential standard



      15 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        26
for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Nevertheless, even assuming that the state court’s adjudication is not entitled

deference, this claim is still without merit. In his Rule 3.850 motion, Petitioner

references the points that he claims trial counsel failed to highlight when impeaching

the victim. Resp. Ex. K at 42-46. Specifically, Petitioner asserted that trial counsel

should have elicited the contrast between the victim’s deposition testimony and trial

testimony regarding the number of times Petitioner sexually abused the victim. Id.

However, a review of the trial transcript shows that trial counsel did elicit the victim’s

prior inconsistent statements, and thoroughly attempted to impeach him with such.

Resp. Ex. C at 299-307. Therefore, the Court finds that counsel was not deficient. This

claim is denied.

      viii.     Claim Eight

      Petitioner maintains that trial counsel was ineffective for failing to object to the

state’s improper bolstering of the victim’s credibility during its closing arguments.

Doc. 1 at 16.

      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 88-89. In

summarily denying this issue, the trial court found the following:
                                           27
               Defendant alleges the prosecutor improperly bolstered the
               credibility of the child victim by making the following
               comments: “[the child victim] alone, as powerful and
               credible as his testimony is, is enough to convict;” and (2)
               “As powerful as this young man’s testimony was, as much
               as it rang and rang of veracity and truthfulness . . . .” Having
               reviewed the trial transcript, the Court finds that the
               prosecutor’s comments were a valid response to the
               defense’s argument to the jury that changes in the child
               victim’s story suggested it was fabricated. At trial, defense
               counsel questioned the child victim about his deposition and
               prior statement to law enforcement, in an attempt to
               impeach the child’s version of events by pointing out
               inconsistencies. Therefore, when read in context, the
               prosecutor’s comments were an attack on the defense theory
               that the child victim was being untruthful and fabricated
               the story.

Resp. Ex. K at 88-89 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,16 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.



      16 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        28
      The court in Dailey v. Sec’y Fla. Dept. of Corr., No. 8:07-CV-1897-T-27MAP,

2012 WL 1069224, at *6 (M.D. Fla. Mar. 29, 2012) imparted that,

             Under Florida law, trial counsel is permitted wide latitude
             in arguing to a jury. Breedlove v. State, 413 So.2d 1 (Fla.
             1982). Federal law likewise permits wide latitude in this
             regard. To prevail under federal law, a petitioner must show
             that the comments so infected the trial with unfairness as
             to make the resulting conviction a denial of due process.
             Darden v. Wainwright, 477 U.S. 168 (1986). See also Cargill
             v. Turpin, 120 F.3d 1366 (11th Cir. 1997) (improper remarks
             will compel habeas corpus relief only if they are so egregious
             as to render the proceedings fundamentally unfair). Upon
             consideration, it can be reasonably concluded that none of
             the comments so infected the trial with unfairness as to
             make the resulting conviction a denial of due process. See
             Donnelly v. DeChristoforo, 416 U.S. 637, 642 (1974); Cargill
             v. Turpin, 120 F.3d 1366, 1379 (11th Cir. 1997) (if reviewing
             court is confident that, absent improper prosecutorial
             remarks, the jury’s decision would have been no different,
             proceeding cannot be said to have been fundamentally
             unfair, and habeas relief is not warranted).

Upon review of the state court record, this Court finds the prosecutor’s comments

regarding the victim’s credibility, in context, were merely a recitation of and response

to the Petitioner’s defense at trial. Resp. Ex. D at 449-50, 452-53. Further, any

harmful effect from any allegedly improper statement was diminished by the trial

court’s instruction to the jury that the attorneys’ statements during closing arguments

are not evidence, and thus, should not be considered as such. Resp. Ex. D at 433.

Therefore, counsel was not deficient for failing to object because the prosecutor’s

comments did not deprive Petitioner due process.




                                          29
      ix.    Claim Nine

      Petitioner alleges that trial counsel was ineffective for failing to request a new

trial or judgment of acquittal after the jury, during deliberations, asked the trial court

for the victim’s date of birth. Doc. 1 at 17. According to Petitioner, the trial court

refused answer the jury’s question; thus, the evidence the jury considered was

insufficient to support the verdicts. Id.

      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 65-70. In

summarily denying the claim, the trial court explained the following:

             As an initial matter, to the extent Defendant is attempting
             to challenge the sufficiency of the evidence against him,
             Defendant may not challenge the admissibility, validity, or
             sufficiency of the evidence against him in a motion seeking
             postconviction relief. Betts v. State, 792 So. 2d 589 (Fla. 1st
             DCA 2001); Jackson v. State, 640 So. 2d 1173 (Fla. 2d DCA
             1994). Moreover, defense counsel did argue a Motion for
             Judgment of Acquittal at the conclusion of the State’s case,
             which defense counsel renewed at the conclusion of the
             defense’s case. In addition, defense counsel filed a Motion
             for New Trial that was argued at Defendant’s sentencing
             hearing on May 2, 2007. Having no factual basis for his
             claim, Defendant’s thirteenth ground for relief is denied.

Resp. Ex. K at 95 (record citations omitted). The First DCA per curiam affirmed the

trial court’s denial without issuing a written opinion. Resp. Ex. M.

      To the extent that the First DCA affirmed the trial court’s denial on the

merits,17 the Court will address the claim in accordance with the deferential standard



      17 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        30
for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Nevertheless, even assuming that the state court’s adjudication is not entitled

to deference, this claim is still without merit. At trial, the victim testified that his

birthday is February 24, 1991. Resp. Ex. C at 253. The victim explained that Petitioner

moved in next door around February 24, 2001, when the victim was ten years old. Id.

at 253. According to the victim, Petitioner sexually abused him from February 2001 to

August 2003; thus, both before and after the victim turned twelve years old. Id. at 254-

61. As such, contrary to Petitioner’s allegations, the state did present evidence of the

victim’s date of birth and his age at the time Petitioner committed the offenses.

Petitioner cannot demonstrate that counsel was deficient under Strickland or that he

suffered any prejudice resulting from any alleged deficiency. This claim is denied.

      x.       Claim Ten

      Petitioner contends that trial counsel was ineffective for failing to investigate

Mike Beecher as a potential defense witness. Doc. 1 at 18. According to Petitioner,

Beecher was a fellow Clay County Jail inmate who had exculpatory evidence regarding

Petitioner’s case. Id. Petitioner states that he told his trial counsel about Beecher, but

counsel failed to secure him as a witness. Id.
                                           31
      Petitioner raised this claim in his Rule 3.850 motion. Resp. Ex. K at 73-80. The

trial court denied the claim, finding in pertinent part:

                    Defendant alleges that Mr. Beecher could have
             corroborated Defendant’s allegations that the State witness,
             Patricia Baltzley, had a motive to pressure the minor victim
             into fabricating allegations of sexual abuse. Defendant
             further asserts that his counsel met with Mr. Beecher in
             regards to his allegedly exculpatory testimony. After this
             meeting, Defendant states that counsel informed him that
             Mr. Beecher was involved in a car accident years earlier and
             as a result, suffers from a mental disorder.

                    Based on this, counsel advised Defendant that based
             on Mr. Beecher’s mental instability, it would be unwise to
             use Mr. Beecher as a defense witness at trial. Based on
             Defendant’s own allegations, the Court does not find
             defense counsel’s failure to call Mr. Beecher as a witness
             was outside the wide range of reasonable professional
             assistance. In light of the fact that Mr. Beecher was
             mentally unstable, counsel cannot be said to have been
             deficient, as he had no way of knowing whether his
             testimony would be beneficial or detrimental. In addition,
             there is a reasonable possibility that Mr. Beecher’s
             testimony would not have been found credible by a jury. As
             Defendant notes in his Motion, Mr. Beecher was in jail
             because he just confessed to committing seventeen criminal
             counts. Therefore, as a practical matter it is questionable
             how much impact Mr. Beecher’s testimony would have had
             in light of his criminal record, as well as his history of
             mental instability. As such, a jury could have found Mr.
             Beecher’s testimony was untruthful and rather than
             supporting Defendant, this could have had a negative effect
             on the jury. Accordingly, Defendant has not demonstrated
             that the failure to call Mr. Beecher as a witness resulted in
             prejudice. Having failed to establish either prong of
             Strickland, Defendant’s fourteenth ground for relief is
             denied.

Resp. Ex. K at 96-97 (record citations omitted). The First DCA per curiam affirmed

the trial court’s denial without issuing a written opinion. Resp. Ex. M.
                                           32
      To the extent that the First DCA affirmed the trial court’s denial on the

merits,18 the Court will address the claim in accordance with the deferential standard

for federal court review of state court adjudications. After a review of the record and

the applicable law, the Court concludes that the state court’s adjudication of the claim

was not contrary to clearly established federal law, did not involve an unreasonable

application of clearly established federal law, and was not based on an unreasonable

determination of the facts in light of the evidence presented in the state court

proceedings.

      Nevertheless, even if the state court’s adjudication is not entitled to deference,

this claim is still without merit. A review of Petitioner’s Rule 3.850 motion shows that

Petitioner sought to have Beecher testify that Patricia Baltzley had the victim

fabricate the sexual abuse, so Baltzley could continue residing in Petitioner’s home.

Resp. Ex. K at 74. At trial, trial counsel called Baltzley as a defense witness. Resp.

Exs. C at 405-13; D at 414-20. Baltzley testified that in July 2003, she entered into a

contract with Petitioner to buy his home, which was located next door to the victim.

Resp. Ex. C at 406-07. Baltzley testified that while she was living there, the victim

came to her house and told her that Petitioner sexually abused him. Id. at 408. She

explained that she immediately called the police. Id. at 409. According to Baltzley, a

year or two after the victim confided in her, Petitioner’s attorney contacted her about



      18 In looking through the appellate court’s affirmance to the circuit court’s
“relevant rationale,” the Court presumed that the appellate court “adopted the same
reasoning.” Wilson, 138 S. Ct. at 1194.
                                        33
her rights to Petitioner’s home. Id. at 410. She admitted that she told the attorney that

if Petitioner were to move back into the home, serious harm would come to him. Id. at

411. Trial counsel elicited this testimony in an attempt to show that Baltzley was

motivated to call the police and fabricate the sexual abuse because she had an interest

in Petitioner’s home. As such, any testimony from Beecher to support such a theory

would be cumulative. Thus, Petitioner cannot demonstrate that but for trial counsel’s

alleged failure, the outcome of the trial would have been different. This claim is denied.

Ground Three

      Petitioner avers that “the trial court abused its discretion by allowing the state

to introduce Williams rule, similar fact evidence during Petitioner’s jury trial.” Doc. 1

at 19. He claims that the trial court did not conduct a Williams rule hearing to

determine if the probative value of the evidence outweighed any undue prejudice, and

it did not properly apply sections 90.403, 90.404, Florida Statutes, thus, the Williams

rule evidence became a feature at trial. Id.

      Petitioner challenges the admissibility of the state’s three Williams rule

witnesses, David Doughten, Daniel Doughten, and Matthew Dombrowski. Doc. 1 at

20. Respondents argue that the current claim is unexhausted and procedurally barred

because Petitioner did not raise this claim during his direct appeal in state court. Resp.

at 22-23. The Court agrees. Upon review of the record, the Court finds that Petitioner

failed to present this claim in state court. As such, this claim is unexhausted and

procedurally defaulted. Petitioner has failed to show either cause and prejudice from


                                           34
the default, or that a fundamental miscarriage of justice will result if the claim is not

addressed on the merits. Therefore, he is not entitled to federal review of this claim.

      Further, to the extent Petitioner urges that the state court erred under Florida

law when it allowed the state to present these witnesses, this assertion is not

cognizable on federal habeas review. “As a general rule, a federal court in a habeas

corpus case will not review the trial court’s actions concerning the admissibility of

evidence,” because the state court “has wide discretion in determining whether to

admit evidence at trial[.]” Alderman, 22 F.3d at 1555; see also Baxter, 45 F.3d at 1509

(federal habeas corpus is not the proper vehicle to correct evidentiary rulings);

Boykins, 737 F.2d at 1543 (federal courts are not empowered to correct erroneous

evidentiary rulings in state court except where rulings deny petitioner fundamental

constitutional protections). Thus, Petitioner’s allegations that the trial court violated

state law are not proper for the Court’s consideration.

      Nevertheless, even if this claim was cognizable and otherwise proper for federal

habeas review, it is without merit. Similar fact evidence, also known as “collateral

crime evidence” or Williams rule evidence, is evidence that points to the commission

of a separate crime, and is admissible if relevant for any purpose except demonstration

of bad character or propensity. Williams v. State, 110 So. 2d 654 (Fla. 1959). Pursuant

to section 90.404, Florida statutes, “evidence of the defendant’s commission of another

offense or offenses of child molestation is admissible, and may be considered for its

bearing on any matter to which it is relevant.” See also Fed. R. Evid. 414. In assessing

whether such evidence is relevant, the trial court should evaluate: “(1) the similarity
                                           35
of the prior acts to the act charged regarding the location of where the acts occurred,

the age and gender of the victims, and the manner in which the acts were committed;

(2) the closeness in time of the prior acts to the act charged; (3) the frequency of the

prior acts; and (4) the presence or lack of intervening circumstances.” McLean v. State,

934 So. 2d 1248, 1262 (Fla. 2006).

      Prior to trial, the state filed a notice, pursuant to sections 90.402 and

90.404(2)(b), that it intended to introduce the testimony of three witnesses who would

testify that Petitioner also sexually abused them. Resp. Ex. A at 32. In granting the

state’s request to present this evidence, the trial court found the following:

                     Florida Statute Section 90.[404](2)(b)19 says that in a
             criminal case in which the defendant is charged with [a]
             crime involving child molestation, the evidence of the
             defendant’s commission of other crimes, wrongs, or acts of
             the child molestation is admissible and may be considered
             for its bearing on any matter to which it is relevant. And in
             the case of Florida v. McClain which is a Florida Supreme
             Court case found at 434 So. 2d 1248 - - that is a 2006 case -
             - held that . . . section 90.404(2)(b) does not violate due
             process when applied in a case in which the identity of the
             defendant is not an issue - - and this case identity is not an
             issue - - and the provision is used to admit evidence to
             corroborate the victim’s testimony.

                   In its ruling, the Supreme Court expounded upon this
             holding by making it clear, in order to be admissible, Section
             90.[404](2)(b) must be relevant and remain subject to
             weighing under the Florida Statute 90.403.

                    In this case here, these Williams rule witnesses, . . .
             [are] sufficiently similar to the charged crime that he’s to be

      19  The trial transcript contains a typographical error in which is erroneously
cites to section 90.202, Florida Statutes, which pertains to the trial court’s ability to
take judicial notice of evidence. Resp. Ex. B at 7.
                                           36
              tried on today. In each case the victims were between the
              ages of 11 and 14. Each of the victims were male. Each of
              the victims was known to the defendant. Much of the abuse
              took place at defendant’s residence. The abuse of
              Dombrowski and Daniel Doughten took place within five
              years of the crimes charged, and the evidence included acts
              of sexual abuse against each 90.[404](2)(b) [witness] is
              identical to those conducted by the defendant against the
              child victim: oral sex and fondling.

              It’s the court’s ruling that it’s admissible.

Resp. Ex. B at 7-9. In this action, the Court has reviewed the testimony of these three

Williams rule witnesses and finds that such testimony was relevant and admissible.

Resp. Ex. C at 319-59. All three witnesses testified that Petitioner sexually molested

them by placing his hand down their pants and touching their genitals. Id. at 34, 338,

349-50. Two of the witnesses testified that Petitioner performed oral sex on them

(Resp. Ex. C at 322, 336), and one of the witnesses testified that he kept the abuse

secret for many years (Resp. Ex. C at 351). These similarities supported the victim’s

testimony and were relevant. Thus, the trial court did not err in finding such evidence

admissible.

      Moreover, prior to their testimony, the trial court instructed the jury that the

Williams rule witnesses were being presented for the limited purpose of proving

motive, opportunity, intent, preparation, plan, knowledge, identity, the absence of

mistake or accident on the part of defense or corroborate the victim’s testimony. Resp.

Ex. C at 317, 348. The trial court further clarified that Petitioner was not on trial for

any crime not included in the Information. Id. As such, the jury knew the limited


                                             37
purpose of the testimony, and thus, it did not become a feature at trial. This Ground

is denied.

      B. Supplemental Petition

      First Supplemental Claim

      In his First Supplemental Claim, which Petitioner titles as “Ground Fifteen,”

Petitioner alleges that manifest injustice occurred when (1) the state failed to disclose

videotape evidence that was exculpatory, amounting to a Brady violation; (2) the state

suppressed medical examination results that were favorable to Petitioner, amounting

to a Brady violation; and (3) the state allowed Aislinn Palmer to present false

testimony that she did not refer the victim to a doctor, amounting to a Giglio20

violation. Doc. 38 at 3-4. Respondents assert that these claims are untimely because

they fail to relate back to any claim that was timely asserted in the Petition. Supp.

Resp. at 6.

      Federal habeas petitions are civil in nature and are governed by the Federal

Rules of Civil Procedure. See Habeas Corpus Rule 11; Fed. R. Civ. P. 81(a)(4). As such,

a habeas petition may be amended as provided in the rules of procedure applicable to

civil actions. See 28 U.S.C. § 2242. Under the Federal Rules of Civil Procedure,

pleading amendments relate back to the date of the original pleading when “the claim

. . . asserted in the amended pleading arose out of the conduct, transaction, or

occurrence set forth or attempted to be set forth in the original pleading” Fed. R. Civ.



      20   Giglio v. United States, 405 U.S. 150 (1972).
                                            38
P. 15(c)(2). An amendment to a habeas petition may relate back “[s]o long as the

original and amended petitions state claims that are tied to a common core of operative

facts.” Mayle v. Felix, 545 U.S. 644, 664 (2005). A new claim, however, does not meet

the standard and, thus, does not relate back “when it asserts a new ground for relief

supported by facts that differ in both time and type from those the original pleading

set forth.” Id. at 650. The terms “conduct, transaction, and occurrence” are to be

narrowly construed and are not synonymous with “trial, conviction or sentence.” Id. at

664.

       Petitioner argues that his supplemental manifest injustice/Brady allegation

regarding the videotape evidence relates back to the ineffective assistance of trial

counsel claim for failure to request a Richardson hearing regarding the state’s

destruction of the videotaped interview between the victim and Palmer, which is

alleged in Claim Six (Doc. 1 at 13-14) of his Petition.21 See Doc. 44 at 1. He further

argues that his supplemental manifest injustice/Brady allegation regarding withheld

medical reports relates back to his ineffective assistance of trial counsel claim for

failure to object to the state withholding such medical report, which is alleged in Claim

Five (Doc. 1 at 12-13) of the Petition. See Doc. 44. However, Petitioner does admit that

his supplemental Giglio claim does not relate back to his Petition as it is now being

raised for the first time. Doc. 44 at 2.




       21Petitioner erroneously references this ineffective assistance of trial counsel
claim as being “Ground Twelve” of the Petition. Doc. 44 at 1.
                                         39
      The Court finds that these claims fail to relate back to any claim raised in the

Petition. Indeed, Claim Five and Claim Six of the Petition are premised upon

allegations of ineffective assistance of trial counsel regarding the videotaped interview

and medical report. Here, however, Petitioner for the first time challenges the trial

court’s conduct regarding this evidence. Thus, the Court finds that the supplemental

manifest injustice/Brady claims “differ in both time and type from those the original

pleading set forth.” See Mayle, 125 S. Ct. at 650. The Court further recognizes

Petitioner’s acknowledgment that his supplemental Giglio claim does not relate back

to his Petition. Doc. 44 at 2. Thus, the allegations in the Petition did not reasonably

put Respondents on notice that Petitioner was challenging the trial court’s conduct in

this manner. As such, the Court finds that Petitioner’s First Supplemental Claim is

untimely. Petitioner does not argue that he is entitled equitable tolling, and he fails

to allege any factual allegations supporting due diligence or extraordinary

circumstances. See Lawrence v. Florida, 549 U.S. 327, 336 (2007); see Cadet v. Fla.

Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017).

      Further, to the extent Petitioner asserts a claim of actual innocence as a

gateway to avoid enforcement of the one-year limitations period, the Court finds that

these claims do not satisfy the actual innocence standard. “[A]ctual innocence, if

proved, serves as a gateway through which a petitioner may pass whether the

impediment is a procedural bar . . . or, as in this case, expiration of the statute of

limitations.” McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). To avoid the one-

year limitations period based on actual innocence, a petitioner must “present new
                                           40
reliable evidence that was not presented at trial” and “show that it is more likely than

not that no reasonable juror would have found petitioner guilty beyond a reasonable

doubt in light of the new evidence.” Rozzelle v. Sec’y, Fla. Dep’t of Corr., 672 F.3d

1000, 1011 (11th Cir. 2012) (quotations and citations omitted); see Schlup v. Delo, 513

U.S. 298, 327 (1995) (finding that to make a showing of actual innocence, a petitioner

must show “that it is more likely than not that no reasonable juror would have found

[the p]etitioner guilty beyond a reasonable doubt”).

      Petitioner raised these claims in a successive Rule 3.850 motion in state court.

Supp. Resp. Ex. A. In summarily denying the claims, the trial court found the claims

to be successive and untimely raised under Rule 3.850. Supp. Resp. Ex. B. Specifically,

the trial court found that these claims involved underlying issues that were previously

considered and rejected either at trial in a motion to dismiss or in Petitioner’s initial

Rule 3.850 motion. Id. at 3. Likewise, in this action, the Court finds that Petitioner

has not produced exculpatory evidence, trustworthy eyewitness accounts, or critical

physical evidence that was not available at the time of his trial. Indeed, he has failed

to point to any evidence to demonstrate that it is more likely than not that no juror,

acting reasonably, would have found him guilty beyond a reasonable doubt in light of

this evidence. This is not an “extraordinary” case under the Schlup standard. As such,

Petitioner has failed to demonstrate actual innocence and this claim is without merit.

      Second Supplemental Claim

      Petitioner alleges that he is in receipt of newly discovered evidence that

demonstrates that he is actually innocent. Doc. 38 at 5-7. Specifically, Petitioner avers
                                           41
that he recently obtained a transcript of the videotaped interview involving the victim

and Aislinn Palmer, in which the victim denies that Petitioner sexually abused him.

Id. He further claims that the state’s suppression of this transcript amounts to newly

discovered evidence of a Brady violation. Id.

      Respondents again argue that these allegations are untimely because they do

not relate back to the Petition. Supp. Resp. at 11-12. The Court agrees with

Respondents’ argument and finds that this Second Supplemental Claim fails to relate

back to the Petition, and is thus, untimely. Petitioner, however, attempts to overcome

any time bar by raising allegations of actual innocence. Doc. 38 at 7.

      A review of the record shows that Petitioner raised these allegations of newly

discovered evidence in his second successive Rule 3.850 motion in state court and

provided a copy of the purported transcript. Supp. Resp. Ex. F at 647-71. In summarily

denying Petitioner’s claim regarding the transcript, the trial court found the following:

                    Here, assuming the authenticity of the transcript, the
             information found in the transcript is cumulative,
             irrelevant, hearsay, or improper impeachment evidence. To
             the extent there is any relevant, admissible information
             from the transcript, that information was disclosed to
             Defendant and during the trial. In particular, C.A. and
             Aislinn Palmer testified that C.A. had previously denied
             ever being touched or molested by Defendant. Further,
             Aislinn Palmer testified that C.A. understood the difference
             between the truth and a lie when he first denied any
             offensive [contact] with Defendant.

                   C.A. also testified that he had difficult relationships
             with his step-father and mother. C.A. admitted that he
             would seek “refuge” at Defendant’s house to “hide out” from
             his mom because she was upset. In addition, C.A.’s mother

                                           42
             testified that C.A. did not get along with his step-father and
             that she would spank C.A. with a belt.

                     Further, the fact that C.A. may have spent the night
             at Defendant’s home after C.A. turned twelve is irrelevant
             and not exculpatory evidence. The transcript reveals and
             C.A. testified that he frequently spent time during the day
             at Defendant’s home prior to C.A.’s twelfth birthday. C.A.
             testified that Defendant “did stuff” to him while C.A. was at
             Defendant’s home during the day. C.A. expressly testified
             that before and after he turned twelve years old (1)
             Defendant had touched his penis, (2) Defendant had
             performed “oral sex” on him, and (3) Defendant attempted
             to put Defendant’s penis in his butt.

                   In view of the information from the transcript and the
             evidence adduced at trial, the Court finds that the newly
             discovered evidence is not of such a nature that it would
             probably produce an acquittal on retrial. Therefore,
             Defendant is not entitled to relief on this claim.

Supp. Resp. Ex. F at 676-77. As to Petitioner newly discovered Brady claim, the trial

court found in relevant part:

                    Here, Defendant had access to and was aware of the
             relevant and any material information provided in the
             transcript from C.A. and Aislinn Palmer. In particular,
             Defendant was already aware that C.A. had previously
             denied any wrong-doing by Defendant and C.A.’s difficult
             relationships with his mother and step-father. C.A. and
             Aislinn Palmer readily admitted to these facts during trial.
             Therefore, the Court finds that Defendant has failed to
             demonstrate a Brady violation.

Supp. Resp. Ex. F at 678-79. The First DCA per curiam affirmed the trial court denial

without issuing a written opinion. Supp. Resp. Ex. J.

      As the trial court explained, Petitioner has not offered any new reliable evidence

that was not available at the time of his trial. He has not produced exculpatory

                                          43
evidence, trustworthy eyewitness accounts, or critical physical evidence that was not

available at the time of his trial. Indeed, he has failed to point to any evidence to

demonstrate that it is more likely than not that no juror, acting reasonably, would

have found him guilty beyond a reasonable doubt in light of this allegedly new

evidence. This is not an “extraordinary” case under the Schlup standard. As such,

Petitioner has failed to demonstrate actual innocence and this claim is without merit.

      Therefore, it is now

      ORDERED AND ADJUDGED:

      1.     The Petition (Doc. 1) and Supplemental Petition (Doc. 38) are DENIED,

and this action is DISMISSED WITH PREJUDICE.

      2.     The Clerk of Court shall enter judgment accordingly, terminate any

pending motions, and close this case.

      3.     If Petitioner appeals the denial of the Petition and Supplemental

Petition, the Court denies a certificate of appealability. Because this Court has

determined that a certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on appeal as a

pauper that may be filed in this case. Such termination shall serve as a denial of the

motion.22


      22 The Court should issue a certificate of appealability only if the Petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
                                        44
        DONE AND ORDERED at Jacksonville, Florida, this 11th day of March, 2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge




Jax-7

C:      Gary E. Doughten, #988259
        Charles R. McCoy, Esquire




‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.
                                          45
